—Orders of disposition, Family Court, Bronx County (Marjory Fields, J.), entered April 13, 1995, placing the five subject children with the Commissioner of Social Services for 12 months, following a fact-finding determination that respondent had neglected the children, unanimously affirmed, without costs.
A preponderance of the evidence demonstrates that respondent, presently incarcerated for sexual and physical abuse of the children, had abandoned the children under Social Services Law § 384-b (5) by failing to write to them for over a year although able to do so, and thereby had neglected them under Family Court Act § 1012 (f) (ii) (see, Matter of Shaniqua L., 193 AD2d 370). Concur—Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.